UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7678


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON CURTIS LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:03-cr-00017-JPB-JES-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Curtis Lewis, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron Curtis Lewis appeals the district court’s order

denying   relief   on   his     motion   for   reduction      of   sentence,    18

U.S.C. § 3582 (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. Lewis, No. 3:03-cr-

00017-JPB-JES-1 (N.D.W. Va. Sept. 27, 2013).                  We dispense with

oral   argument    because      the    facts   and   legal    contentions      are

adequately    presented    in    the    materials    before    this   court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2